Citation Nr: 1818857	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  15-40 839	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	John P. Dorrity, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Lilly, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to October 1945.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Board notes that the Veteran filed an original claim for service connection for, inter alia, bilateral hearing loss in March 2005, which was denied by the RO.  The Veteran appealed that decision to the Board.  In August 2008, the Board denied the Veteran's claim.  In July 2014, the Veteran filed an application to reopen the previously denied claim, and the RO denied the claim, and perfected an appeal to the Board 

In February 2018, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record.  

At the February 2018 hearing, the Veteran's representative raised the issue of service connection for tinnitus.  Because the Veteran's substantive appeal did not raise the issue of service connection for tinnitus, this issue is not before the Board.  See November 2015, VA Form 9.  The appellant and his representative are advised that if he desires to raise a new claim of entitlement to tinnitus, effective March 24, 2015, a claim for benefits must be submitted on a VA standardized form.  See 38 C.F.R. §§ 3.1(p), 3.155, 3.160.  Given such, this is also referred to the RO for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c); 38 U.S.C. § 7107(a)(2).

The record reflects that additional evidence pertaining to the issues on appeal has become associated with the claims file since the issuance of the November 2015 statement of the case (SOC).  Under the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, such evidence is subject to initial review by the Board unless the Veteran requests in writing that the agency of original jurisdiction (AOJ) initially review such evidence.  See 38 U.S.C. § 7105 (e)(1), (2).  This applies in cases where a substantive appeal is received after February 2, 2013.  In this instance, however, the Veteran waived consideration of the additional information by the AOJ in a VA Form 21-4138 dated in February 2018.  The Board is thus able to consider the additional evidence in the first instance.  See 38 C.F.R. §§ 19.38 (b)(3), 20.1304(c).


FINDINGS OF FACT

1.  In an August 2008 Board decision, the Board denied the Veteran's claim for service connection for bilateral hearing loss.  He was advised of the Board's decision, and of his appellate rights.

2.  The Veteran did not initiate an appeal of the Board's decision.

3.  Additional evidence received since the Board's August 2008 decision is not cumulative or redundant of the evidence of record at the time of that decision, relates to an unestablished fact necessary to substantiate the claim for service connection for bilateral hearing loss, and raises a reasonable possibility of substantiating the claim.

4.  The evidence is at least in relative equipoise as to whether bilateral hearing loss was incurred in service.  


CONCLUSIONS OF LAW

1.  The August 2008 Board decision that denied the claim of entitlement to service connection for bilateral hearing loss is final.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 3.156(b) (2017).  

2.  Evidence received since the August 2008 Board decision is new and material and the claim for entitlement to service connection for bilateral hearing loss is reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).  

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for entitlement to service connection for bilateral hearing loss and has been met.  38 U.S.C. § 1110, 5107(b) (West 2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran's Claims Assistance Act (VCAA) defines the obligations of the VA to notify the Veteran in substantiating his claim.  Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran was provided the required notice in the September 2014 and November 2014 letters informing him of both his and the VA's obligations in developing his claims.  Thus, VA has satisfied its notice obligations. 

The duty to assist also requires that when a VA examination is conducted it must be adequate.  The Veteran underwent VA examinations and the Veteran's file was reviewed by VA experts for nexus opinions.  Although, the Veteran's representatives in both the June 2008 and February 2018 hearings before the Board have alleged that the August 2005 VA examination report is inadequate for adjudication purposes, which will be discussed in detail herein, neither he nor his representatives have alleged any other deficiency with respect to VA's duties to notify or assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015)(holding that " the Board's obligation to read filings in a liberal manner does not require the Board or the Veterans Court to search the record and address procedural arguments when the veteran fails to raise them before the Board.)

New and Material Evidence

The application to reopen the claim for entitlement to service connection for bilateral hearing loss is granted.  

Generally, a claim that has been denied in a final unappealed decision may not thereafter be reopened and allowed.  38 U.S.C. § 7105(c).  An exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  

New and material evidence is defined as evidence not previously submitted to agency decision makers that bears directly and substantially upon the specific matter under consideration; such new and material evidence can neither be cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C. § 3.156 (a); Hickson v. Shinseki, 23 Vet. App. 394, 398 (2010).  

The Board will generally presume the credibility of the newly submitted evidence for the purpose of determining whether new and material evidence has been presented.  Duran v. Brown, 7 Vet. App. 216, 220 (1994).  In deciding whether new and material evidence has been submitted, the Board looks at the evidence submitted since the last final denial of the claim on any basis.  Hickson v. West, 12 Vet. App. 247, 251 (1999) 

Here, the final denial of the claim of entitlement to service connection for bilateral hearing loss was rendered in an August 2008 Board decision.  The Veteran did not appeal that decision to the United States Court of Appeals for Veterans Claims (Court), and it became final.  See 38 U.S.C. §§ 7104, 7266.

The evidence received since the last final denial of the claim includes the Veteran's Notice of Separation from the U.S. Naval Service, VA treatment records, and  a private medical opinion dated January 29, 2018 and private audiological examinations.  Upon review of this evidence, the Board finds that the claim is reopened as part of the evidence is new and material evidence.  Specifically, the private medical opinion from Dr. R. R. is new as it was not previously submitted to agency decision makers.  This evidence is also material as it addresses the nexus, which was previously an unestablished fact.  It is not redundant and raises a reasonable possibility of substantiating the claim.  Accordingly, the claim for entitlement to service connection for bilateral hearing loss is reopened.  

Service Connection

The Veteran contends that he is entitled to service connection for bilateral hearing loss as a result of his active service.  In a letter submitted in March 2006, the Veteran reported he worked as an aviation electrician and stated that "I worked on all types of planes, making them ready for flight.  I also flew in many planes.  We were required to start the engines and excellerate [sic] them to test the repairs made."  See Correspondence received in March 2006.  The Veteran also reported that the noise of the propeller planes were very loud, and that he was not given any ear protection.  

Service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained in the line of duty during active military service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for a disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  Romanowsky v. Shinseki, 26 Vet. App. 289, 293 (2013).

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F. 3d 1331, 1337 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  

Service connection may also be established with certain chronic diseases based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

Factual Background

The Veteran's military personnel record confirms the Veteran's occupation in the United States Navy was an Aviation Electrician's Mate.  See Military Personnel Record.  The Veteran's service treatment records (STRs) indicate normal hearing in both ears based on the entrance examination.  At his exit examination, the Veteran scored 15/15 in both ears based on spoken voice testing.  Id.  His STRs do not show any complaints of hearing loss .  

The Veteran's post-service treatment records show, he first was diagnosed with hearing loss in August 2001.  See VA Treatment Record from Brick, NJ Community Based Outpatient Clinic (CBOC) initial visit, in CAPRI received November 2, 2015.  In a December 2001 VA audiological consultation, the Veteran reporting hearing loss for many years.  See VA December 2001 VA Audiology Consult.  The examination findings show the left ear with 68 percent speech recognition and the right ear with 64 percent speech recognition.  Id.  The audiogram showed puretone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
30
70
70
LEFT
15
10
65
70
75

The average decibel loss is 45 in the right ear.  See December 2001 VA Audiology Consult.  The Veteran was diagnosed with mild sloping to severe sensorineural hearing loss (SNHL).  Id.

In April 2002, the Veteran was evaluated for and subsequently provided hearing aids due to his SNHL.  See April 2002 VA Audiology Note from , in CAPRI received  November 2, 2015.  During an Audiology Consult in January 2005, the Veteran reported that he had difficulty with his hearing since he was in the military.  See January 2005 VA Audiology Note , in CAPRI received November 2, 2015.  He reported that he worked on electrical systems on propeller engine planes during service, and  that he tested electrical systems while planes were running.  The VA audiologist also noted the Veteran had occupational noise exposure of power tools in the Veteran's post service work as a shop teacher.  The VA audiologist assessed the Veteran with mild to moderately severe SNHL in both ears.  The audiologist also opined "[i]t is at least as likely as not that the Veteran's 3 years in the Navy Air Corp could have been a contributing factor to the Veteran's current hearing loss, the extent of which is unknown."  Id.  

In May 2005, the Veteran was afforded a VA examination.  See Compensation and Pension (C&P) Examination report.  The examiner noted that no audiological opinion was requested.  The Veteran reported during the examination that he was exposed to noise as an "electrician on engine frame" and "exposure to high level prop engines".  The Veteran also reported no hearing protection was provided during active service.  The audiological examination findings show the left ear with 76 percent speech recognition and the right ear with 76 percent speech recognition.  Id.  The audiogram showed puretone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
35
75
70
LEFT
10
15
65
75
65

The VA examiner diagnosed the Veteran with "[h]earing sensitivity :  (Asymmetrical) [w]ithin normal limits 500-1500 Hz, sloping from a mild to moderately-severe SNHL 2000-4000" in the right ear and "[w]ithin normal limits 500-1000 Hz, sloping from a mild to moderately-severe SNHL 1500-4000" in the left ear.  Id.  

In August 2005, the VA examiner provided an opinion based on review of the May 2005 VA examination and review of the Veteran's claim file.  See August 2005, C&P examination report.  The VA examiner opined that "coupled with occupational noise history, complied with presbycusis; veteran's complaint of hearing loss is considered less likely as not (less than 50/50 probability) caused by or a result of military service."  Id.  

In June 2008, the Veteran testified at hearing before the Board.  The Veteran testified that he "repaired all aero planes that come in with electrical problems" and that he would have to repair planes with the engine running at times.  Id.  The Veteran testified that he believed his current hearing problems were related to his active service "because they have the prop planes and their [sic] very, very loud, and we were just told to, you know, we just did what we were told to do.  They never gave us earplugs or anything like that."  The Veteran also stated that he had problems hearing since he left service.  Id.  

The Veteran's VA treatment records confirm that the Veteran received audiological evaluations and hearing aid checks from 2008 to 2015.  See CAPRI received November 2, 2015.  

At the February 2018 hearing, the Veteran submitted a private medical opinion from an audiologist Dr. R.R. dated in January 2018 and private audiological examination results dated in August 2014, April 2016, and January 2018.  See January 2018 Private Audiological Evaluation received in February 2018, VA Form 21-4138, Statement in Support of Claim.  Dr. R.R. performed an audiological evaluation on the Veteran and noted that the Veteran was an aviation electrician during his active service.  Dr. R.R. assessed the Veteran with mild gradually sloping to severe SNHL in his right ear and moderate gradually sloping to severe SNHL in his left ear.  Id.  The Veteran's word recognition score for his right ear, which was based on the Maryland CNC word recognition test, was 64 percent and his left ear was 80 percent.  Based on her examination and interview of the Veteran, Dr. R.R. opined that it "is more likely that [the Veteran's] hearing loss and tinnitus is related to his military experience."  Id. 
 
Analysis 

1) Current Disability 
In the present case, the Board finds that the Veteran has bilateral SNHL.  The Veteran was diagnosed with hearing loss in December 2001 and has continued to receive treatment including hearing aids and audiological evaluations for his hearing loss.  

Moreover, the Board finds that the Veteran's hearing loss meets the requirements for establishing hearing loss as a disability for VA purposes.  The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The Veteran's audiological testing confirms his speech recognition test scores were below 94 percent.  

Thus, the first element of service connection is met.
2) In-Service Occurrence
The Board also finds that the Veteran has provided several lay statements to support in-service noise exposure.  Specifically, the Veteran testified in June 2008 and provided several statements that he was exposed to loud noises from his work as an aviation electrician.  He also averred that he was not given any ear protection.  See June 2008, Hearing Testimony; See April 2002 Audiology Note , in CAPRI received November 2, 2015.  Thus, the Board finds that the Veteran is competent to describe being exposed to loud noise, such as from the propeller engine planes.  Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The Veteran's lay statements are credible because they have been consistent and are confirmed by the circumstances of his service.  38 U.S.C. § 1154(a).  The Board finds no reason to doubt the Veteran's credibility.  For these reasons, the in-service injury of acoustic trauma to both ears is established.  

3) Nexus 

Turning to the question of whether there is a nexus, or link, between the current shown disability and service, the Board finds that the evidence is, at least, in relative equipoise.

Because the Veteran's STRs do not confirm that he was diagnosed with bilateral hearing loss during service, and post-service treatment records do not show the Veteran's hearing loss manifested within one year of separation from service, the Veteran is not able to establish service connection on a presumptive basis including chronicity and continuity of symptomology.  

Notably, there are three medical opinions regarding the etiology of the Veteran's hearing loss.  First, in January 2005, a VA audiologist assessed the Veteran with mild to moderately severe SNHL in both ears.  See January 2005 Audiology Note.  The audiologist opined, "[i]t is at least as likely as not that the Veteran's 3 years in the Navy Air Corp could have been [a] contributing factor to the Veteran's current hearing loss, the extent of which is unknown."  Id.  The VA audiologist noted that the Veteran was receiving audiological care since 2002 and her opinion is based on the Veteran's treatment history as well as examinations of the Veteran.   

Second, in August 2005, the VA examiner provided a negative nexus opinion.  See August 2005, C&P examination report.  Specifically, the VA examiner opined that "coupled with occupational noise history, coupled with presbycusis; veteran's complaint of hearing loss is considered less likely as not (less than 50/50 probability) caused by or a result of military service."  Id.  The Board notes that the VA examiner did not discuss the Veteran's lack of hearing protection and exposure to loud noise from propeller planes, in attributing the Veteran's hearing loss to factors other than active service.  The VA examiner also did not provide an adequate rationale for his opinion.  Thus, the Board finds that the VA examiner's opinion has less probative value.  

Third, in January 2018, Dr. R.R. a private audiologist, assessed the Veteran with mild gradually sloping to severe SNHL in his right ear and moderate gradually sloping to severe SNHL in his left ear.  See January 2018 Private Audiological Evaluation.  Based on her examination and interview of the Veteran, Dr. R.R. opined that it "is more likely that [the Veteran's] hearing loss and tinnitus is related to his military experience."  

The Board notes the record contains one negative nexus opinion, and two favorable etiology opinions regarding the Veteran's hearing loss.  The Board finds that the evidence is, at a minimum, at least in equipoise.  In light of the Veteran's credible lay evidence of in-service hearing loss and subsequent hearing loss, as well as favorable nexus opinions, and resolving any doubt in the Veteran's favor, service connection for bilateral hearing loss is warranted.  38 U.S.C. §§ 1110, 1131, 5107(b), 38 C.F.R. § 3.303.  


ORDER

As new and material evidence has been received, the previously denied claim of entitlement to service connection for hearing loss is reopened.

Service connection for bilateral hearing loss is granted.





____________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


